Filed 9/2/15 In re Hannah P. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re HANNAH P., et al., a Person Coming
Under the Juvenile Court Law.


SOLANO COUNTY HEALTH &
SOCIAL SERVICES DEPARTMENT,
         Plaintiff and Respondent,                                   A144363
v.
                                                                     (Solano County
MEGAN I.,                                                            Super. Ct. No. J42376, J42377)
         Defendant and Appellant.



         In this dependency proceeding, Megan I. (Mother) appeals from the juvenile
court’s order terminating her parental rights to Hannah P., born in December 2004, and
Jacob I., born in May 2011 (Minors). We affirm.
                                                  BACKGROUND
         The Minors were detained in August 2012. Mother was dirty and barefoot and
had open sores all over her arms and legs; the Minors were dirty and had not eaten in two
days. Mother said she had recently returned to California after Jacob’s father beat her up
and was arrested. Mother eventually admitted to being addicted to methamphetamines.




                                                             1
       Welfare and Institutions Code section 300 petitions were filed,1 alleging that the
Minors were dirty and not being properly cared for, that both Mother and Jacob’s father
had untreated substance abuse issues,2 that Mother had untreated mental health issues and
a history of engaging in “violent intimate partner relationships,” and that the family had a
history of moving from place to place “to avoid law enforcement and government
authorities.” In November, the juvenile court sustained the section 300 petitions (with
some amendments).
       Although there were some difficulties and setbacks, Mother complied with her
case plan and was testing negative for drugs, and the Minors were returned to her care in
December 2013.3 Mother was living in Vacaville with the father of another of her
children, who is not involved in the present proceedings. In June 2014, Mother, the
Minors, and Jacob’s father moved to a motel in Fairfield. That same month, during an
unannounced home visit, Mother was found with open sores on her body, and she
admitted to using methamphetamine the day before. The Department crafted a safety
plan, but the Minors were not detained.
       On July 16, 2014, Jacob’s father advised the Department that Mother had kicked
him and the Minors out of the motel room. Hannah reported Mother yelled in her face
and told her she did not want anything to with her or Jacob. On July 18, the Department
detained the Minors. On July 22, the Department filed a section 387 supplemental
petition to remove the Minors from Mother’s care, making various allegations relating to
Mother’s substance abuse. An August amended petition alleged substance abuse by
Jacob’s father. The Minors were placed together in foster care.


1
  The petitions were filed in Santa Clara County, but the matter was eventually
transferred to Solano County. All undesignated statutory references are to the Welfare
and Institutions Code.
2
  Mother is married to Jacob’s father, who is not involved in the present appeal. Mother
reported that Hannah’s father is deceased.
3
  The record reflects that Mother has long struggled with substance abuse, mental illness,
and homelessness, but it is unnecessary to detail that history in order to resolve the
present appeal.

                                             2
       In August 2014, the Department recommended termination of services for Mother
and Jacob’s father, and requested the setting of a section 366.26 permanency planning
hearing. In September, the juvenile court terminated services for both parents and set the
cases for a section 366.26 hearing in January 2015.
       In its report for the January 2015 hearing, the Department recommended
termination of parental rights and adoption as the permanent plan for the Minors. The
current foster care parents were committed to adopting the Minors. Mother and Jacob’s
father were living in Missouri and video-chatting with the Minors on a weekly basis.
Mother told the Department she supported a permanent plan of guardianship for the
Minors with the current caregivers, but opposed adoption. Neither Mother nor Jacob’s
father appeared at the January hearing, or at a contested hearing date in February.
       At the February 2015 contested hearing, Mother’s counsel objected to termination
of parental rights and submitted on the Department’s report. Counsel requested that the
court adopt a permanent plan of guardianship to continue the existing relationship
between the Minors and Mother. Counsel for the Minors advised the juvenile court that
Hannah’s wish was to return to the custody of Mother and Jacob’s father, but if that were
not possible she wanted to be adopted by her current caregivers. The juvenile court
terminated all parental rights and selected adoption as the permanent plan for both
Minors. This appeal followed.
                                      DISCUSSION
       Mother contends the juvenile court erred in failing to find the beneficial
relationship exception (§ 366.26, subd. (c)(1)(B)(i)) precluded termination of her parental
rights to Minors. We review the court’s finding the exception did not apply for abuse of
discretion. (In re Jasmine D. (2000) 78 Cal. App. 4th 1339, 1351 (Jasmine D.).)4

4
  Although appellate courts have routinely reviewed termination orders for substantial
evidence, Division Three of this court has ruled the appropriate standard is abuse of
discretion. (Jasmine D., supra, 78 Cal.App.4th at p. 1351 [whether the exception applies
is a “quintessentially discretionary determination”].) We will apply the abuse of
discretion standard, recognizing as the court did in Jasmine D. that the practical
differences between the two standards are insignificant in this context. (Ibid.)

                                             3
        At a section 366.26 hearing, the juvenile court must determine a permanent plan of
care for the child. (In re Casey D. (1999) 70 Cal. App. 4th 38, 50.) The statute provides
three alternatives for permanent placement: adoption, guardianship, and long-term foster
care. (§ 366.26, subd. (b); In re Autumn H. (1994) 27 Cal. App. 4th 567, 573 (Autumn
H.).) Adoption is the permanent plan preferred by the Legislature “because it gives the
child the best chance at [a full emotional] commitment from a responsible caretaker.”
(Jasmine D., supra, 78 Cal.App.4th at p. 1348; accord, In re Celine R. (2003) 31 Cal. 4th
45, 53 (Celine R.).) Accordingly, if a juvenile court finds a child is likely to be adopted,
it must terminate parental rights and order the child placed for adoption unless it finds,
for one of six “compelling reason[s],” that termination of parental rights would be
detrimental to the child. (See § 366.26, subd. (c)(1)(B)(i)–(vi).) The burden is on the
parent to show one of the exceptions applies. (In re C.B. (2010) 190 Cal. App. 4th 102,
122.)
        The “beneficial relationship” exception applies when termination would be
detrimental to the child because “[t]he parents have maintained regular visitation and
contact with the child and the child would benefit from continuing the relationship.”
(§ 366.26, subd. (c)(1)(B)(i).) Assuming Mother’s visitation and video calls satisfied the
first prong of the exception, the question is whether Minors “would benefit from
continuing the relationship.” (Ibid.) To establish this, Mother was required to
demonstrate the relationship “promotes the well-being of the child[ren] to such a degree
as to outweigh the well-being the child[ren] would gain in a permanent home with new,
adoptive parents.” (Autumn H., supra, 27 Cal.App.4th at p. 575; accord, In re C.B.,
supra, 190 Cal.App.4th at p. 124.) “[T]he court balances the strength and quality of the
natural parent/child relationship in a tenuous placement against the security and the sense
of belonging a new family would confer. If severing the natural parent/child relationship
would deprive the child of a substantial, positive emotional attachment such that the child
would be greatly harmed, the preference for adoption is overcome and the natural
parent’s rights are not terminated.” (Autumn H., at pp. 575–576; accord, In re C.B., at
p. 124.) If the court finds the relationship with the parent does not benefit the child


                                              4
significantly enough to outweigh the Legislature’s strong preference for adoption, the
exception does not apply. (Jasmine D., supra, 78 Cal.App.4th at p. 1350.)
       The juvenile court did not abuse its discretion in finding the beneficial relationship
exception did not apply. In arguing the juvenile court erred, Mother points out that the
Minors love and are bonded to her, and she has occupied a parental role in their lives.
Although Mother did not present any evidence at the section 366.26 hearing, she argues
the supervised visitation logs support application of the exception. Those logs, as well as
the Department’s reports, show the Minors enjoyed their visits with Mother and are
bonded to her, and Mother demonstrated appropriate parenting skills during those visits.
In 2013, the court-appointed special advocates for the Minors reported that visits were
beneficial.
       The beneficial relationship exception requires more than a showing that the parent
has maintained frequent and loving contact with the child, that the two share an
emotional bond, or that the parent was more than a friendly adult visitor. (See, e.g.,
Jasmine D., supra, 78 Cal.App.4th at p. 1350; In re Derek W. (1999) 73 Cal. App. 4th 823,
826–827.) The exception’s applicability turns on the “strength and quality” of the parent-
child bond. (Autumn H., supra, 27 Cal.App.4th at p. 575.) A parent cannot “derail an
adoption merely by showing the child would derive some benefit from continuing a
relationship.” (Jasmine D., at p. 1348.) Indeed, “continued interaction between the
biological parent and child will almost always confer some benefit on the child.” (In re
Zachary G. (1999) 77 Cal. App. 4th 799, 811; accord, Autumn H., at p. 575.) Mother was
required to show “ ‘exceptional circumstances’ ”—that the relationship promotes the
well-being of the Minors to such a degree as to outweigh the well-being they would gain
in a permanent home. (Jasmine D., at pp. 1348–1349; see also In re G.B. (2014) 227
Cal. App. 4th 1147, 1165.)
       In the present case, the evidence falls short of that necessary to mandate
application of the beneficial relationship exception. A useful comparison is the evidence
presented in In re Amber M. (2002) 103 Cal. App. 4th 681, in which the Court of Appeal
held the juvenile court erred in failing to apply the exception. (Id. at p. 690.) In that


                                              5
case, application of the exception was supported by substantial and specific testimony; as
Amber M. summarized, “The common theme running through the evidence from the
bonding study psychologist, the therapists, and the CASA is a beneficial parental
relationship that clearly outweighs the benefit of adoption.” (Id. at p. 690; see also In re
Scott B. (2010) 188 Cal. App. 4th 452, 471 [“The CASA repeatedly stated in her reports
that Mother and [the minor] have a very close relationship and it would be detrimental to
[the minor] for their relationship to be disrupted.”].) In the present case there was no
comparable testimony; Mother did not attend the hearing or even submit a declaration in
support of application of the beneficial relationship exception. (See In re J.C. (2014) 226
Cal. App. 4th 503, 533–534 [distinguishing Amber M. and stating “[t]here was no bonding
study or evidence, other than Mother’s self-serving declaration, to counter the social
worker’s conclusion [the minor] would not suffer any detriment”].) Mother was no
longer living in California and there was no showing Minors would, going forward, have
an opportunity for more meaningful contact with Mother than video calls.
       Although the evidence showed a substantial bond between Mother and the Minors,
it did not show a bond of such “strength and quality” that the juvenile court was
compelled to conclude the Minors would be “greatly harmed” by termination of parental
rights. (Autumn H., supra, 27 Cal.App.4th at p. 575; see also Adoption of Myah M.
(2011) 201 Cal. App. 4th 1518, 1545 [“[the minor] has a strong bond with her father and
some bond with her mother, but these bonds did not require the court to find it was not in
her best interest to be adopted by her paternal grandparents when it weighed all of the
factors”].) A court considering the record in this case could reasonably conclude that the
permanency of adoption outweighed any benefit Minors might gain from continuing their
relationship with Mother. (See Jasmine D., supra, 78 Cal.App.4th at p. 1348.) Notably,
guardianship, the plan Mother advocated below, “ ‘is not irrevocable and thus falls short
of the secure and permanent future’ ” intended by the Legislature. (Celine R., supra, 31
Cal.4th at p. 53.) The juvenile court did not abuse its discretion in finding the beneficial
relationship exception inapplicable.



                                              6
                              DISPOSITION
The juvenile court’s orders are affirmed.




                                     7
                    SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




(A144363)



                8
9